NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS NOTE NOR THE
SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES
LAWS.


Principal Amount:
$274,000                                                                                                Issue
Date: March 15, 2011


CONVERTIBLE PROMISSORY NOTE


FOR VALUE RECEIVED, BlackBox Semiconductor, Inc., a Nevada corporation f/k/a
Visitrade, Inc. (hereinafter called “Borrower” or the “Company”), hereby
promises to pay to Noctua Fund Manager, LLC, a Delaware limited liability
company,  or its permitted registered assigns or successors in interest or order
(the “Holder”), without demand, the sum of Two Hundred Seventy Four Thousand
Dollars (US) (the “Principal Amount”), with simple interest at the annual rate
of two percent (2%) on March 14, 2012 (the “Maturity Date”), if not sooner paid
or converted.


This Note (the “Note”) has been entered into pursuant to the terms of a letter
agreement between the Borrower, the Holder dated of even date herewith (the
“Letter Agreement”) pursuant to which the amount of $274,000 for fees, services
and disbursements owed by Borrower to Holder have been reflected in this Note in
full satisfaction thereof, and shall be governed by the terms of such Purchase
Agreement.  Unless otherwise separately defined herein, all capitalized terms
used in this Note shall have the same meaning as is set forth in the Purchase
Agreement.  This Note shall automatically convert at such time and to the extent
that, the same is assigned, unless the Company consents otherwise.  The
following terms shall apply to this Note:


ARTICLE I
INTEREST


                      1.1.                    Interest Rate.   Interest on this
Note shall be simple interest and accrue at the annual rate of three percent
(3%) per annum.  Interest will be payable on the Maturity Date, accelerated or
otherwise, when the principal and remaining accrued but unpaid interest shall be
due and payable, or sooner as described below. Interest will be payable in cash,
or at the election of the Borrower with shares of Ordinary Shares at a per share
value equal to the Conversion Price set forth in Section 2.1.


1.2. Default Interest Rate.  Following the occurrence and during the continuance
of an Event of Default (as defined below), which, if susceptible to cure is not
cured within the cure periods (if any) set forth in Article III, otherwise then
from the first date of such occurrence, the annual interest rate on this Note
shall (subject to the limitations set forth in Section 4.7) be three and one
half percent (3.5%), and be due on demand.


ARTICLE II
AUTOMATIC CONVERSION RIGHTS


           2.1.           Holder’s Conversion Rights.  Principal and interest on
this Note shall be convertible into common stcok of the Company (the “Conversion
Shares”) at a rate of $0.3425 per share, subject to adjustment in the case of
stock split, stock dividend or recombination, without any other anti dilution
provisions.   This Note shall automatically convert into the Conversion Shares
if and to the extent that the same is assigned or attempted to be assigned
absent written consent of the Company.


ARTICLE III
EVENTS OF DEFAULT


The occurrence of any of the following events of default (“Event of Default”)
shall, at the option of the Holder hereof, make all sums of principal and
interest then remaining unpaid hereon and all other amounts payable hereunder
immediately due and payable, upon demand, without presentment, or grace period,
all of which hereby are expressly waived, except as set forth below:


3.1           Failure to Pay Principal or Interest.  The Borrower fails to pay
any installment of Principal Amount, interest or other sum due under this Note
when due and such failure continues for a period of five (5) business days after
receipt by the Borrower of written notice of such default.


3.2           Breach of Covenant.  The Borrower breaches any material covenant
or other term or condition of this Note in any material respect and such breach,
if subject to cure, continues for a period of 30 calendar days after written
notice to the Borrower from the Holder, provided that if such breach cannot
reasonably be cured within such 30-day period and Borrower shall have commenced
to cure such breach within such 30-day period and thereafter diligently proceeds
to cure the same, such 30-day period shall be extended for so long as it shall
require the Borrower in the exercise of due diligence to cure such default, not
to exceed 60 days in the aggregate.


3.3           Breach of Representations and Warranties.  Any material
representation or warranty of the Borrower made herein, shall be false or
misleading in any material respect as of the date of issuance, except to the
extent such representation or warranty is made as of a different date in which
case such representation or warranty shall have been false or misleading in any
material respect as of such date.


3.4           Receiver or Trustee.  The Borrower or any Subsidiary of Borrower
shall make an assignment for the benefit of creditors, or apply for or consent
to the appointment of a receiver or trustee for them or for a substantial part
of their property or business; or such a receiver or trustee shall otherwise be
appointed and not dismissed within 60 days.


3.5           Bankruptcy.  Bankruptcy, insolvency, reorganization, or
liquidation proceedings or other proceedings or relief under any bankruptcy law
or any law, or the issuance of any notice in relation to such event, for the
relief of debtors shall be instituted by or against the Borrower or any
Subsidiary of Borrower and if instituted against them are not dismissed within
60 days of initiation.


3.6           Sale of Assets. A disposition of all or substantially all of the
assets of the Borrower (excluding any transaction relating to the sale and
lease-back of the Borrower’s equipment).


3.7           Failure to Deliver Common Stock or Replacement Note.  Borrower’s
failure to timely deliver Common Stock and, if required, a replacement Note to
the Holder pursuant to and in the form required by this Note or the Purchase
Agreement.


3.8           Cross Default.  A default by the Borrower of a material term,
covenant, warranty or undertaking of any Transaction Document which is not cured
after any required notice and/or cure period.


3.9           Reservation Default.   Failure by the Borrower to have reserved
for issuance upon conversion of the Note the amount of Common Stock as set forth
in this Note and the Purchase Agreement.


ARTICLE IV
MISCELLANEOUS


4.1           Failure or Indulgence Not Waiver.  No failure or delay on the part
of Holder hereof in the exercise of any power, right or privilege hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such power, right or privilege preclude other or further exercise thereof or
of any other right, power or privilege.  All rights and remedies existing
hereunder are cumulative to, and not exclusive of, any rights or remedies
otherwise available.


           4.2           Notices.  All notices, demands, requests, consents,
approvals, and other communications required or permitted hereunder shall be in
writing and, unless otherwise specified herein, shall be (i) personally served,
(ii) deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (iii) delivered by reputable air courier service with charges
prepaid, or (iv) transmitted by hand delivery, telegram, or facsimile, confirmed
edmail, addressed as set forth below or to such other address as such party
shall have specified most recently by written notice.  Any notice or other
communication required or permitted to be given hereunder shall be deemed
effective (a) upon hand delivery or delivery by facsimile, with accurate
confirmation generated by the transmitting facsimile machine, at the address or
number designated below (if delivered on a business day during normal business
hours where such notice is to be received), or the first business day following
such delivery (if delivered other than on a business day during normal business
hours where such notice is to be received) or (b) on the second business day
following the date of mailing by express courier service, fully prepaid,
addressed to such address, or upon actual receipt of such mailing, whichever
shall first occur. The addresses for such communications shall be:  if to the
Company to BlackBox Semiconductor, Inc., c/o 2038 Corte del Nogal, Suite 110,
Carlsbad, California  92011 w and  if to the Holder, to c/o  Noctua Fund
Manager, LLC, 038 Corte del Nogal, Suite 110, Carlsbad, California  92011, Fax:
(760) 804-8845, and in each case with a copy to Levy International Law,
LLC,  590 Madison Avenue, New York, New York 10036, Attention: Ron Levy, Esq.
(646)219-1574.


4.3           Assignees.  This Note shall be binding upon the Borrower and its
successors and assigns, and shall inure to the benefit of the Holder and its
successors and assigns. This Note, if assigned absent consent of the Company in
writing, shall be deemed automatically and immediately converted to the extent
of such unauthorized assignment.


4.4           Cost of Collection.  If default is made in the payment of this
Note, Borrower shall pay the Holder hereof reasonable costs of collection,
including reasonable attorneys’ fees.


4.5           Governing Law.  This Note shall be governed by and construed in
accordance with the laws of the State of California, including, but not limited
to, California statutes of limitations.  Any action brought by either party
against the other concerning the transactions contemplated by this Agreement
shall be brought only in the federal courts located in the state and county of
San Diego.  Both parties and the individual signing this Agreement on behalf of
the Borrower agree to submit to the jurisdiction of such courts.  The prevailing
party shall be entitled to recover from the other party its reasonable
attorney's fees and costs.  In the event that any provision of this Note is
invalid or unenforceable under any applicable statute or rule of law, then such
provision shall be deemed inoperative to the extent that it may conflict
therewith and shall be deemed modified to conform with such statute or rule of
law. Any such provision which may prove invalid or unenforceable under any law
shall not affect the validity or unenforceability of any other provision of this
Note. Nothing contained herein shall be deemed or operate to preclude the Holder
from bringing suit or taking other legal action against the Borrower in any
other jurisdiction to realize on any collateral or any other security for such
obligations, or to enforce a judgment or other decision in favor of the
Holder.  This Note shall be deemed an unconditional obligation of Borrower for
the payment of money only and, without limitation to any other remedies of
Holder (such as, without limitation, summary judgment after initiation of a
proceeding), shall be enforceable against Borrower by summary proceeding or any
similar rule or statute in the jurisdiction where enforcement is sought.


4.6           Maximum Payments.  Nothing contained herein shall be deemed to
establish or require the payment of a rate of interest or other charges in
excess of the maximum permitted by applicable law.  In the event that the rate
of interest required to be paid or other charges hereunder exceed the maximum
permitted by such law, any payments in excess of such maximum shall be credited
against amounts owed by the Borrower to the Holder and thus refunded to the
Borrower, or if no further amounts are owed by the Borrower to the Holder, shall
be refunded to the Borrower.  Borrower hereby irrevocable consents to the
reformation of this Note, as may be necessary by a court of law, so as to enable
enforcement of this Note pursuant to summary judgment or summary proceeding.


4.7           Redemption.  This Note may be prepaid by the Borrower, in whole or
in part, at any time and from time to time, without premium or penalty, upon 30
days’ prior written notice to the Holder.


4.8           Shareholder Status.  The Holder shall not have rights as a
shareholder of the Borrower with respect to unconverted portions of this
Note.  However, the Holder will have the rights of a shareholder of the Borrower
with respect to the Shares of Common Stock to be received after delivery by the
Holder of a Conversion Notice to the Borrower or once Borrower assigns the same.


4.11           Non-Business Days.   Whenever any payment or any action to be
made shall be due on a Saturday, Sunday or a public holiday under the laws of
the State of New York, such payment may be due or action shall be required on
the next succeeding business day.


IN WITNESS WHEREOF, Borrower has caused this Note to be signed in its name by an
authorized officer as of the 15th day of March 2011.




BLACKBOX SEMICONDUCTOR, INC.




By:________________________________
           Name:
           Title: President


WITNESS:






______________________________________
[Print Name]

 

Secretary

